Exhibit 10.1

SEPARATION AND CONSULTING AGREEMENT

THIS SEPARATION AND CONSULTING AGREEMENT (this “Agreement”), dated as of
March 13, 2015, is made by and between Digital Realty Trust, Inc. (the “REIT”),
DLR LLC (the “Employer” and together with the REIT, the “Company”), and David
Caron (“Caron”).

WHEREAS, Caron and the Company previously entered into that certain letter
agreement, dated as of July 30, 2004 and amended on December 4, 2008 (as
amended, the “Employment Letter”), pursuant to which Caron is employed as Senior
Vice President, Portfolio Management of the Company;

WHEREAS, effective as of March 13, 2015, Caron has resigned from his position as
Senior Vice President, Portfolio Management of the Company, and as an employee
of the Company, and Caron and the Company desire to specify the terms of Caron’s
termination of employment and to provide for the termination of the Employment
Letter; and

WHEREAS, in connection with Caron’s resignation, the Company wishes to secure
the services of Caron as a consultant to the Company upon the terms and subject
to the conditions set forth herein, and Caron wishes to render such services to
the Company upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Resignation.

a. Resignation; Termination of Employment Letter. Effective as of March 13, 2015
(the “Termination Date”), Caron hereby resigns as an employee and officer of the
Company and its subsidiaries and affiliates. Caron and the Company acknowledge
and agree that, except as expressly provided in Section 3.b below, the
termination of Caron’s employment shall not constitute a termination by the
Company without Cause for purposes of the Employment Letter or any other
agreement between Caron and the Company or its subsidiaries or affiliates. In
addition, effective as of the Termination Date, the Employment Letter shall
terminate, and Caron shall have no further right or interest thereunder, except
as provided in this Agreement, provided, however, that notwithstanding the
foregoing, Section 9 (Confidentiality and Non-Solicitation) of the Employment
Letter shall remain in full force and effect in accordance with its terms.

b. Accrued Obligations. On the Termination Date, the Company will pay to Caron
all accrued salary and all accrued and unused paid time off earned through the
Termination Date, subject to standard payroll deductions and withholdings.

 

1



--------------------------------------------------------------------------------

c. Expenses. Caron acknowledges that, within fifteen days (15) days after the
Termination Date, Caron will submit his final documented expense reimbursement
statement reflecting all business expenses incurred by him through the
Termination Date, if any, for which he seeks reimbursement. The Company will
reimburse Caron for any such expenses pursuant to its regular business
practices.

d. Return of Company Property. On or before the Termination Date, Caron shall
return to the Company all Company documents (and all copies thereof) and other
Company property in his possession or control, including, but not limited to:
Company files, correspondence, memoranda, notes, notebooks, books, records,
plans, forecasts, reports, proposals, agreements, financial information,
personnel information, marketing information, research and development
information, information regarding business contacts, customers, vendors,
strategies, products, computer-recorded information, databases, computer
programs, tangible property and equipment, credit cards, entry cards, keys and
computer access codes; and any materials of any kind that contain or embody any
proprietary or confidential information of the Company (and all reproductions
thereof in whole or in part). Caron represents that he has made a diligent
search to locate any such documents, property and information. In addition, if
Caron has used any non-Company computer, server, or e-mail system to receive,
store, review, prepare or transmit any Company confidential or proprietary data,
materials or information, he shall immediately provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such Company confidential or proprietary information from those systems.
Caron agrees to provide the Company with access to such systems as requested to
verify that the necessary copying and/or deletion has been completed. Caron’s
compliance with the terms of this Section 1.d and Section 7 below is a condition
to his right to receive and retain the payments and benefits set forth in
Sections 3.a and 3.b below.

2. Consulting Services. During the period commencing on the Termination Date and
ending on the twelve (12)-month anniversary of the Termination Date or such
earlier date on which Caron’s consulting relationship with the Company is
terminated as provided herein (the “Consulting Period”), Caron shall provide the
consulting services specified on Exhibit A hereto and such other services as
reasonably requested by the Company (the “Consulting Services”). Caron shall
provide the Consulting Services to the Company at times and locations mutually
agreed to by Caron and the Company. Caron shall comply with all applicable
policies and procedures of the Company (including, without limitation,
technology use, confidentiality, background check and work authorization
policies and procedures).

3. Compensation, Equity Awards; Expense Reimbursements.

a. Fees. In consideration of, and subject to and conditioned upon Caron’s
execution and non-revocation of the Releases set forth in Section 4 below, and
Caron’s continued compliance with the terms and conditions of this Agreement,
including without limitation, the confidentiality, non-solicitation,
non-competition and non-disparagement covenants contained in Section 7 below,
the Company shall compensate Caron as follows for the Consulting Services:

 

2



--------------------------------------------------------------------------------

(1) During the Consulting Period, the Company shall pay Caron a consulting fee
(the “Consulting Fee”) equal to $29,329 per month.

(2) In addition to the Consulting Fee, the Company shall pay to Caron an
additional amount equal to $261,712 (the “Additional Fee”). Payment of the
Additional Fee will be made in a single lump sum on (i) the twelve (12) month
anniversary of the Termination Date, provided that Caron continues to provide
the Consulting Services until such date and has not breached any of his
obligations under this Agreement, or (ii) if earlier, the date on which the
Company terminates Caron’s consulting relationship hereunder without Cause.

(3) During the period commencing on the Termination Date and ending on the
earlier of (i) the last day of the Consulting Period, and (ii) the date on which
Caron becomes eligible for coverage under a subsequent employer’s group health
plan (in any case, the “COBRA Period”), subject to Caron’s valid election to
continue healthcare coverage under Section 4980B of the Code and the regulations
thereunder, the Company shall continue to provide to Caron and Caron’s
dependents coverage under its group health plan at the same levels as in effect
on the Termination Date and at the same proportional cost to Caron as if Caron
remained an employee of the Company throughout the Consulting Period; provided,
however, that if (A) any plan pursuant to which such benefits are provided is
not, or ceases prior to the expiration of the continuation coverage period to
be, exempt from the application of Section 409A (as defined below) under
Treasury Regulation Section 1.409A-1(a)(5), (B) the Company is otherwise unable
to continue to cover Caron or Caron’s dependents under its group health plans,
or (C) the Company cannot provide the benefit without violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then, in any such case, an amount equal to each remaining Company subsidy shall
thereafter be paid to Caron in substantially equal monthly installments over the
COBRA Period (or remaining portion thereof) (the benefits or payment under this
Section 3.a(3), the “COBRA Benefit”).

b. Equity Awards. Caron represents and acknowledges that except as set forth on
Exhibit B attached hereto, he has no outstanding equity awards or equity-based
awards with respect to the REIT, Digital Realty Trust, L.P. (the “Operating
Partnership”) or any affiliate thereof (the “Equity Awards”), or any other
rights to acquire stock or equity interests of any such entity. Each outstanding
Equity Award held by Caron will be treated in accordance with the terms of the
applicable plan document and award agreement governing such Equity Award. The
Company acknowledges that, as of the date hereof, a portion of the Equity Awards
have vested. In addition, notwithstanding the foregoing sentence, the
outstanding Equity Awards held by Caron shall be treated as follows:

 

3



--------------------------------------------------------------------------------

(1) Pre-2014 Equity Awards. Each outstanding Equity Award held by Caron that has
a Date of Grant (as set forth on Exhibit B) that occurred prior to January 1,
2014 shall vest in full (to the extent then-unvested) upon (i) the twelve
(12)-month anniversary of the Termination Date (such date, the “Twelve-Month
Vesting Date”), provided that Caron continues to provide the Consulting Services
until such date and Caron has not breached his obligations under this Agreement,
or (ii) if earlier, the date on which the Company terminates Caron’s consulting
relationship hereunder without Cause (as defined in Section 5 below).

(2) Class D Profits Interest Units. In addition, solely for purposes of that
certain Class D Profits Interest Unit Agreement, dated as of February 11, 2014,
by and between the REIT, the Operating Partnership, and Caron (the “Class D
Agreement”), Caron shall be deemed to incur a Qualifying Termination by the
Company without Cause (each as defined in the Class D Agreement) upon the
Twelve-Month Vesting Date if either (i) Caron continues to provide the
Consulting Services until such date and Caron has not breached his obligations
under this Agreement, or (ii) the Company terminates Caron’s consulting
relationship hereunder without Cause prior to the Twelve-Month Vesting Date.

(3) 2014 Time-Based Profits Interest Units. If the Company terminates Caron’s
consulting relationship hereunder without Cause prior to the Twelve-Month
Vesting Date, then the award of unvested profits interest units granted to Caron
pursuant to that certain Time-Based Profits Interest Unit Agreement, dated as of
February 11, 2014, by and between the REIT, the Operating Partnership, and Caron
shall, as of the date of termination of the consulting relationship, vest with
respect to that number of Profits Interest Units (as defined therein), if any,
that would have vested during the period commencing on the date on which Caron’s
consulting relationship terminates and ending on (and including) the
Twelve-Month Vesting Date had Caron continued to provide the Consulting Services
during such period.

(4) The parties acknowledge that, during the Consulting Period, Caron shall be
deemed a “Service Provider” under the terms of the applicable plan document and
award agreement governing each Equity Award held by Caron, subject to the
conditions and qualifications set forth therein.

c. Expenses. The Company shall, in accordance with applicable Company policy,
pay or reimburse Caron for reasonable and necessary business expenses actually
incurred or paid by Caron during the Consulting Period in connection with the
Consulting Services, subject to proper substantiation of such expenses in
accordance with applicable Company policy. Without limiting the generality of
the foregoing, all expenses in excess of $500 individually or $1,000 in the
aggregate must be approved by the Company in writing in advance of being
incurred, and all travel must be approved in writing in advance of such travel.

 

4



--------------------------------------------------------------------------------

4. Release of Claims. Caron acknowledges and agrees that his right to receive
and retain the payments and benefits set forth in Section 3.a and Section 3.b
are subject to and conditioned upon his execution, delivery and non-revocation
of a first general release of claims (a “First Release”) and a second general
release of claims (a “Second Release”), respectively, in forms prescribed by the
Company (collectively, the “Releases”). Caron shall execute and deliver the
First Release on or within twenty-one (21) days following the Termination Date,
and shall execute and deliver the Second Release on or within twenty-one
(21) days following the date on which Caron’s consulting relationship
terminates.

5. Termination. This Agreement and the consulting relationship established
hereby may be terminated by either party with or without Cause at any time and
for any reason upon the delivery of at least ten (10) days’ written notice to
the other party; provided, however, that the Company may terminate this
Agreement and the consulting relationship established hereby for Cause at any
time and without notice. For purposes of this letter, “Cause” will be determined
in the reasonable discretion of the Company, and will include, without
limitation, the following: (i) material failure by Caron to exercise a
reasonable level of skill and efficiency in performing the Consulting Services
described in Exhibit A; (ii) misconduct by Caron which injures the general
reputation of the Company or its subsidiaries or affiliates or interferes with
contracts or operations of the Company or its subsidiaries or affiliates;
(iii) Caron’s conviction of, or entry of a guilty or no contest plea to, a
felony or any crime involving moral turpitude; (iv) fraud, misrepresentation, or
breach of trust by Caron in the course of his services which adversely affects
the Company or its subsidiaries or affiliates; (v) Caron’s willful and gross
misconduct in the performance of the Consulting Services that results in
economic or other injury to the Company or its subsidiaries or affiliates;
(vi) a breach of the covenants set forth in Section 7 below; or (vii) a breach
by Caron of any of his obligations under this Agreement.

6. Obligations of the Company Upon Termination. Upon the termination of the
consulting relationship established hereby for any reason, all compensation
payable to Caron under this Agreement shall cease as of the applicable date of
such termination, and the Company shall pay to Caron, following such
termination, a lump sum equal to any Consulting Fee earned or accrued and unpaid
through the earlier of (i) the date of termination and (ii) if the Company
terminated this Agreement for Cause, the date of the earliest event or
occurrence giving rise to such Cause. In addition, in the event of the
termination of the consulting relationship established hereby by the Company
without Cause, subject to and conditioned upon Caron’s execution and
non-revocation of the Second Release, the Company shall (i) pay to Caron the
Consulting Fee that would have been payable for the remainder of the Consulting
Period had the consulting relationship not terminated, payable in a single lump
sum within thirty (30) days following the date of termination, and (ii) continue
to provide Caron with the COBRA Benefit that would have been provided had the
consulting relationship not terminated. Except as expressly provided in this
Section 6, Caron shall not be entitled to any further payments in connection
with or following the termination of this Agreement and the consulting
relationship established hereby.

 

5



--------------------------------------------------------------------------------

7. Restrictive Covenants.

a. Confidentiality. Caron agrees that during the Consulting Period and
thereafter, he will not directly or indirectly disclose or appropriate to his
own use, or the use of any third party, any trade secret or confidential
information concerning the REIT, the Operating Partnership, or their respective
subsidiaries or affiliates (collectively, the “Digital Group”) or their
businesses, whether or not developed by Caron, except as it is required in
connection with the Consulting Services. Caron further agrees that, upon
termination of the consulting relationship hereunder, he will not receive or
remove from the files or offices of the Digital Group any originals or copies of
documents or other materials maintained in the ordinary course of business of
the Digital Group, and that he will return any such documents or materials
otherwise in his possession. Caron further agrees that, upon termination of the
consulting relationship, he will maintain in strict confidence the projects in
which any member of the Digital Group is involved or contemplating.

b. Non-Solicitation. Caron further agrees that during Consulting Period and for
six months thereafter, he will not directly or indirectly solicit, induce, or
encourage any employee, consultant, agent, customer, vendor, or other party
doing business with any member of the Digital Group to terminate their
employment, agency, or other relationship with the Digital Group or such member
or to render services for any entity that is not a member of the Digital Group
or transfer their business from the Digital Group or such member, and he will
not initiate discussion with any such person for any such purpose or authorize
or knowingly cooperate with the taking of any such actions by any other
individual or entity.

c. Non-Competition. Caron covenants and agrees that during the Consulting
Period, he shall not, directly or indirectly, own, manage, operate, join,
control or participate in the ownership, management, operation or control of, or
be connected as a director, officer, employee, partner, consultant or otherwise
with, any profit or nonprofit business or organization which, directly or
indirectly competes with, or in any way interferes with, the business of the
Company. Notwithstanding the foregoing, this covenant shall not prohibit the
mere passive ownership of less than five percent (5%) of the outstanding stock
of any publicly traded corporation, provided that Caron is not otherwise in
violation of this covenant.

d. Non-Disparagement. Caron agrees that during the Consulting Period and
thereafter, he will not make any statement, publicly or privately, which
disparages or would reasonably be expected to disparage the Company, any of its
affiliates or any of their respective employees, officers or directors. The
Company agrees, during the Consulting Period and thereafter, not to make any
statement, publicly or privately, which disparages or would reasonably be
expected to disparage Caron.

e. Proprietary Information and Inventions Assignment Agreement. Caron
acknowledges and agrees that he has executed that certain Proprietary
Information and

 

6



--------------------------------------------------------------------------------

Inventions Assignment Agreement with the Employer, dated March 4, 2009, a copy
of which is attached hereto as Exhibit C, and that such agreement shall remain
in full force and effect in accordance with its terms.

f. Interpretation. In the event the terms of this Section 7 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action. As used in this
Section 7, the term “Company” shall include the Company, its parent, related
entities, and any of its direct or indirect subsidiaries or affiliates.

8. Independent Contractor. The Company and Caron expressly agree that, following
the Termination Date, Caron is solely an independent contractor and neither
Caron nor any principal, employee or contractor of Caron shall be construed to
be an employee of the Company in any matter under any circumstances or for any
purposes whatsoever. Nothing in this Agreement shall establish an agency,
partnership, joint venture or employee relationship between the Company and
Caron, and Caron shall not represent himself or herself as an employee or
officer of the Company. The Company and Caron agree and acknowledge that neither
party hereto renders legal, tax or accounting advice to the other party. Without
limiting the generality of the foregoing, (i) the Company shall not pay, on the
account of Caron or any principal, employee or contractor of Caron, any
unemployment tax or other taxes required under the law to be paid with respect
to employees and shall not withhold any monies from the fees payable pursuant to
this Agreement for income or employment tax purposes, and (ii) the Company shall
not provide Caron or any principal, employee or contractor of Caron with, and no
such individual shall be eligible to receive from the Company under any Company
plan, any benefits, including without limitation, any pension, health, welfare,
retirement, workers’ compensation or other insurance benefits. Caron shall be
solely responsible for all taxes arising in connection with any fees or other
compensation paid to Caron under this Agreement, including without limitation
any and all federal, state, local and foreign income and employment taxes.

9. No Assignment. This Agreement and the rights and duties hereunder are
personal to Caron and may not be assigned, delegated, transferred or pledged by
Caron. Caron hereby acknowledges and agrees that the Company may assign,
delegate, transfer, pledge or sell this Agreement and the rights and duties
hereunder (a) to an affiliate of the Company or (b) to any third party in
connection with (i) the sale, transfer or other disposition of all or
substantially all of the assets of the Company or (ii) a merger, consolidation
or other similar corporate transaction involving the Company.

 

7



--------------------------------------------------------------------------------

10. Indemnification. If the Company or its officers, directors, employees or
agents incur any liability or expense as a result of any claim that any of the
above representations and warranties are not true or have been breached or that
arise from Caron’s negligent performance of the Consulting Services, Caron shall
indemnify the Company, its officers, directors, employees and agents and hold
each of them harmless against all such liability or expense, including
reasonable attorney’s fees.

11. Notices. Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and delivered personally
or sent by fax, email or registered or certified mail, postage prepaid,
addressed as follows (or if it is sent through any other method agreed upon by
the parties):

If to the Company:

Digital Realty Trust, Inc.

Four Embarcadero Center, Ste. 3200

San Francisco, CA 94111

Attn: General Counsel

Fax: (415) 874-2840

If to Caron, to his most recent address on the Company’s books and records.

12. Miscellaneous.

a. Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of California,
without reference to the principles of conflicts of law of California or any
other jurisdiction, and where applicable, the laws of the United States.

b. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing signed by Caron and the Company.
No failure to exercise and no delay in exercising any right, remedy, or power
hereunder preclude any other or further exercise of any other right, remedy, or
power provided herein or by law or in equity.

c. Binding Effect; Benefit. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and each of their respective successors and
assigns. Nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the parties hereto and their respective successors and
permitted assigns, any benefit, rights, remedies, obligations or liabilities
under or by reason of this Agreement.

d. No Authority to Bind the Company. Caron shall have no authority to, and Caron
shall not, (i) enter into any contract or agreement on behalf of the Company or
otherwise bind or commit the Company or, (ii) except as expressly provided in
Section 3.c above, incur any expense or liability on behalf of the Company.

 

8



--------------------------------------------------------------------------------

e. Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable, this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

f. Construction. This Agreement shall be deemed drafted equally by both the
parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.

g. Entire Agreement. The terms of this Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) are, as of
the Termination Date, intended by the parties to be the final expression of
their agreement with respect to the subject matter hereof and may not be
contradicted by evidence of any prior or contemporaneous agreement. As of the
Termination Date, this Agreement shall supersede all undertakings or agreements,
whether written or oral, previously entered into by Caron and the Company or any
predecessor thereto or affiliate thereof with respect to the subject matter
hereof (including, without limitation, the Employment Letter).

h. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

13. Acknowledgement. Caron hereby acknowledges (i) that Caron has consulted with
independent counsel of Caron’s own choice concerning this Agreement, and has
been advised to do so by the Company, and (ii) that Caron has read and
understands this Agreement, is fully aware of its legal effect, and has entered
into it freely based on Caron’s own judgment. Without limiting the generality of
the foregoing, Caron acknowledges that he has had the opportunity to consult
with his own independent legal counsel to review this Agreement for purposes of
compliance with the requirements of Section 409A or an exemption therefrom, and
that he is relying solely on the advice of his independent legal counsel for
such purposes.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Separation and
Consulting Agreement effective as of the date first written above.

 

DIGITAL REALTY TRUST, INC., a Maryland corporation By:

/s/ Ellen Jacobs

Name: Ellen Jacobs

DLR LLC,

a Maryland limited liability company

By: Digital Realty Trust, L.P. Its: Managing Member By: Digital Realty Trust,
Inc. Its: General Partner By:

/s/ Ellen Jacobs

Name: Ellen Jacobs Title: SVP, Corporate Services

 

CARON

  /s/ Dave Caron            

Dave Caron

 

10



--------------------------------------------------------------------------------

Exhibit A

DESCRIPTION OF SERVICES

To the extent requested by the Company, Caron will provide continuing advice and
counsel related to the business issues and projects Caron was involved in while
employed by the Company, including, but not limited to, the following:

 

  •   Advise and cooperate with the Company with regards to the leasing and
re-development of the Company portfolio, including, but not limited to, the
following matters:

 

  •   Leasing goals and targets at the property level,

 

  •   Terms of lease proposals and leases,

 

  •   Sales and leasing forecasts,

 

  •   Re-development and repositioning strategy for portfolio assets in the
portfolio, and

 

  •   Technical deployment of redevelopment strategies;

 

  •   Advise and cooperate with the Company with regards to the acquisitions
process, including, but not limited to, the following:

 

  •   Leveraging relationships within the brokerage community to assist in the
sourcing of acquisitions,

 

  •   Participation in the due diligence process, and

 

  •   Assistance with underwriting, budgeting and post-acquisition integration;

 

  •   Advise and cooperate with the Company with regards to control of property
operations, including, but not limited to, the following:

 

  •   Property operations and capital budgeting, variance analysis and
reconciliations,

 

  •   Property level accruals and postings, accounting practices and accounts
payable and receivable practices,

 

  •   Management of property operations, tenant relations and rent collection
processes,

 

  •   Property level business plans,

 

  •   Invoices, vendor contracts and requests for service proposals, and

 

  •   Guidance on reporting and corrective measures needed to ensure optimum
property performance;

 

  •   Cooperate with the Company, including providing supporting documentation
or other assistance, with regards to any Company-related tax audit, personal
property and income qualification, public filings or disclosure and reporting
requirements;

 

  •   Cooperate with the Company and its counsel in the contesting or defending
of any claim against, or the pursuing of any claim on behalf of, the Company or
any of its affiliates, including the provision of such testimony and
documentation as may be reasonably necessary or related to such claim;

 

  •   Provide to the Company transition assistance for any of the projects or
matters with which Caron was involved while employed by the Company to continue
without interruption or adverse effect, and to facilitate the orderly transfer
of any such projects or matters to a representative or third party designated by
the Company; and

Any other matter reasonably requested by the Company.

 

11



--------------------------------------------------------------------------------

Exhibit B

OUTSTANDING EQUITY AWARDS

 

Equity Award

   Number of Units
Awarded as of Date
of Grant      Date of Grant  

Time-Based Profits Interest Units (2012)

     6,463         February 14, 2012   

Performance-Based Profits Interest Units (2012)

     8,078         February 14, 2012   

Time-Based Profits Interest Units (2013)

     7,668         February 11, 2013   

Performance-Based Profits Interest Units (2013)

     9,584         February 11, 2013   

Time-Based Profits Interest Units (2014)

     16,887         February 11, 2014   

Class D Profits Interest Units

     62,039         February 11, 2014   

 

12



--------------------------------------------------------------------------------

Exhibit C

PROPRIETARY INFORMATION AND INVENTIONS ASSIGNMENT AGREEMENT

[Intentionally Omitted]

 

13